Filed by Ambev S.A. Pursuant to Rule 425 under the Securities Act of 1933, as amended Issuer: Ambev S.A. Subject Company: Companhia de Bebidas das Américas—Ambev (Commission File No.: 001-15194) COMPANHIA DE BEBIDAS DAS AMÉRICAS – AMBEV CNPJ/MF No. 02.808.708/0001-07 NIRE No. 35.300.157.770 Publicly-held Company MANAGEMENT PROPOSAL EXTRAORDINARY GENERAL SHAREHOLDERS’ MEETING June 28, 2013 p. 1 /45 TABLE OF CONTENTS PROPOSALS 3 EXHIBIT I - PROTOCOL AND JUSTIFICATION 6 EXHIBIT II - INFORMATION ON APPRAISAL RIGHTS 17 EXHIBIT III - AMENDMENTS TO THE COMPANY’S BYLAWS 23 EXHIBIT IV - CONSOLIDATED BYLAWS . 24 p. 2/45 COMPANHIA DE BEBIDAS DAS AMÉRICAS – AMBEV CNPJ/MF No. 02.808.708/0001-07 NIRE No. 35.300.157.770 Publicly-held Company To the Shareholders, The management of Companhia de Bebidas das Américas – Ambev (“ Company ”) presents the following Proposal on the matters set forth in the agenda of the extraordinary general shareholders’ meeting of the Company to be held, in first call, on July 30, 2013, at 10:00 a.m. (“ Extraordinary General Meeting ”). PROPOSALS 1. Stock Swap Merger The Company released a material fact notice dated December 7, 2012 (“ Material Fact Notice ”) regarding a corporate reorganization with the overall objective of converting the Company’s dual-class share structure, comprised of common stock and preferred stock, into a single-class share structure comprised exclusively of voting common shares, by means of a merger into the asset base of Ambev S.A. (CNPJ nº 07.526.557/0001-00) (“ Ambev S.A. ”), a company controlled by Interbrew International B.V ("
